Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species (Species B and Species C), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/17/2021.
Applicant's election with traverse of Species A (claims 1-20) in the reply filed on 11/17/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden since a search for publications relating to one of the species claims would reveal publications relating to the other species.  This is not found persuasive for the following reasons:
While a search for one of the species claims might (emphasis added) reveal publications relating to the other species, a search directed to one of the species claims would not constitute a full and complete search for the other species.  As set forth in the Restriction Requirement dated 10/01/2021 it is identified that a search burden exists since “the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries) (emphasis added). (MPEP 808.02).”  In the 
Moreover, the specification explicitly sets forth a plurality of distinct embodiments, including: a first embodiment (Paragraph 13: Figure 1), a second embodiment (Paragraph 17: Figure 5), a third embodiment (Paragraph 18: Figure 6), a fourth embodiment (Paragraph 19: Figure 7), a fifth embodiment (Paragraph 20: Figure 8), a sixth embodiment (Paragraph 21: Figure 9), and a seventh embodiment (Paragraph 23: Figure 11).
Therefore, developing an appropriate search for each and every one of the claimed and disclosed species and/or combinations thereof constitutes a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a thermal insulation part” (i.e. part for thermal insulation) as recited in claim 11 and as disclosed on paragraph 39 of the specification.
“a thermal insulation part” (i.e. part for thermal insulation) as recited in claim 13 and as disclosed on paragraph 42 of the specification.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “configured to be in thermal contact with a heat source” (lines 1-2) renders the claim indefinite as the recitation is an incomplete 
Further regarding claim 1, the recitation “having at least one vertical channel and configured to be in thermal contact with the heat source” (lines 3-4) renders the claim indefinite as the recitation is an incomplete sentence fragment.  For examination purposes it is assumed that the heat dissipation body has at least one vertical channel and configured to be in thermal contact with the heat source.
Further regarding claim 1, the recitation “comprising a first layer and a second layer that are stacked on each other” (line 5) renders the claim indefinite as the recitation is an incomplete sentence fragment.  For examination purposes it is assumed that the cover plate comprises a first layer and a second layer that are stacked on each other.
Further regarding claim 1, the recitation “wherein, a thermal conductivity of the first layer is larger than a thermal conductivity of the second layer” (lines 8-9) renders the claim indefinite as the recitation “wherein,” is an incomplete sentence fragment.  For examination purposes it is assumed that the recitation reads as “wherein a thermal conductivity of the first layer is larger than a thermal conductivity of the second layer”.
Claims 2-20 are rejected as depending from a rejected claim.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 2006/0215364).
Regarding claim 1, Le discloses a heat dissipation device (Defined by 15 and 20) configured to be in thermal contact with a heat source (Paragraph 9: An integrated circuit, a power supply, or a microprocessor for example), the heat dissipation device comprising:
A heat dissipation body (20) having at least one vertical channel (70) and configured to be in thermal contact with the heat source (Paragraph 9), and
A cover plate (15) comprising a first layer (40) and a second layer (35) that are stacked on each other (Figures 1 and 2), wherein the first layer is stacked on the heat dissipation body and covers the at least one vertical channel (Figures 1 and 2),

While Le discloses the various structural components of the heat dissipation device as formed from a material having a thermal conductivity (Paragraph 25: A material such as aluminum, copper, copper-tungsten alloy, aluminum nitride, and beryllium oxide), Le discloses the claimed invention except for a specific configuration in which the thermal conductivity of the first layer is larger than the thermal conductivity of the second layer.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the thermal conductivity of the first layer (e.g. forming the first layer from copper, which is old and well-known in the art as having a thermal conductivity of 413 W/m K) (Paragraph 25) as larger than the thermal conductivity of the second layer (e.g. forming the second layer from aluminum, which is old and well-known in the art as having a thermal conductivity of 237 W/m K) in order to protect a fan from damage due to excessive heat by forming the second cover plate that is in contact with the fan from the material having a lower thermal conductivity than a material of the first cover plate that is in contact with heat dissipation body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 4 and 5, Le discloses a heat dissipation device as discussed above, where an extension direction of the at least one vertical channel (i.e. a direction defined by a height 95 of the at least one vertical channel) is not perpendicular to a vertical direction (Figures 1-4: An extension direction of the at least one vertical channel is parallel to a vertical direction).
Regarding claim 7, Le discloses a heat dissipation device as discussed above, where a diameter of the at least one first through hole is larger than or equal to 2 millimeters (Paragraph 31: Through holes 50 have a diameter of about 0.052 to 0.825 inches, or 1.32 mm to 20.9 mm).
Regarding claim 8, Le discloses a heat dissipation device as discussed above, where Le discloses that the at least one vertical channel includes a plurality of vertical channels (70) and the at least one first through hole as including a plurality of first through holes (50) such that the first through holes are spaced apart by a distance (Figures 2 and 3).  However, Le fails to explicitly disclose that the first through holes are spaced apart by a distance larger than or equal to 3mm.
Le does, however, disclose that the vertical channel width falls within a range of values (Paragraph 35), the first through hole diameter width falls within a range of values (Paragraph 31), and the heat dissipation body width falls within a range of values (Paragraph 34) such that the first through hole spacing is at least dependent upon vertical channel width and spacing (Figures 3, 4, and 7, see also Paragraphs 22, 23, and 28: The first through holes are positioned to coincide with respective vertical channels such that the first through holes fluidically communicate with respective vertical channels).  Therefore, the first through hole spacing is recognized as a result-In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Le discloses a heat dissipation device as discussed above, where Le discloses that the at least one vertical channel includes a plurality of vertical channels (70) and the at least one first through hole as including a plurality of first through holes (50) such that the first through holes are spaced apart by a distance (Figures 2 and 3).  However, Le does not explicitly teach or disclose a porosity of the cover plate between 20% and 50%.
Le does, however, disclose that the vertical channel width falls within a range of values (Paragraph 35), the first through hole diameter width falls within a range of values (Paragraph 31), and the heat dissipation body width falls within a range of values (Paragraph 34) such that the first through hole spacing is at least dependent upon In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Le discloses a heat dissipation device as discussed above, where Le discloses that the cover plate as having a thickness (Paragraphs and 38 and 42).  However, Le fails to explicitly disclose that the cover plate has a thickness ranging between 1mm and 5mm.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, Le discloses a heat dissipation device as discussed above, where the at least one first through hole is a circular, square, triangular or hexagonal through hole (Figure 3: Circular).
Regarding claim 18, Le discloses a heat dissipation device as discussed above, where a quantity of the at least one vertical channel is plural (Figures 1, 2, 4, and 5), where the heat dissipation body comprise a base and a plurality of heat dissipation fins (Annotated Figure 2), where the plurality of heat dissipation fins protrude from the base 

    PNG
    media_image1.png
    220
    482
    media_image1.png
    Greyscale

Regarding claim 19, Le discloses a heat dissipation device as discussed above, where the cover plate is connected to the plurality of heat dissipation fins by press fit, riveting or welding (Paragraph 25: Connected by thermal adhesives, welding, straps, clips, and the like).
Regarding claim 20, Le discloses a heat dissipation device as discussed above, where the cover plate is adhered to the plurality of heat dissipation fins via a thermally conductive adhesive (Paragraph 25: Connected by thermal adhesives, welding, straps, clips, and the like).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Le (US 2006/0215364), and further in view of Hwang et al. (US 2007/0068659).
Regarding claim 6, Le discloses a heat dissipation device as discussed above.  However, Le does not teach or disclose the extension direction of the at least one vertical channel as having an acute angle to the vertical direction.
Hwang et al. teaches a heat dissipation device configured to be in thermal contact with a heat source, the heat dissipation device comprising: a heat dissipation body (14) having at least one vertical channel (defined by 141), where the extension direction of the at least one vertical channel has an acute angle to a vertical direction (Figure 3: The at least one vertical channel defined by fins 141 is acutely angled relative a base of the fins, see also acute angle between angled fin 141a and vertical fin 141a in Figure 4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the at least one channel as disclosed by Le as arranged with an extension direction defining an acute angle to the vertical direction as taught by Hwang et al. to improve heat dissipation device versatility in confined spaces by reducing an overall vertical height of the heat dissipation device.






Allowable Subject Matter
Claims 2, 3, 13, 14, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
The instant invention is directed to a heat dissipation device (10) configured to be in thermal contact with a heat source (11), the heat dissipation device comprising: a heat dissipation body (110) having at least one vertical channel (S) and configured to be in thermal contact with the heat source (Figure 1), and a cover plate (120) comprising a first layer (121) and a second layer (122) that are stacked on each other (Figures 1 and 2), where the first layer is stacked on the heat dissipation body and covers the at least one vertical channel (Figures 1 and 2), where a thermal conductivity of the first layer is larger than a thermal conductivity of the second layer, where the cover plate has at least one first through hole (O) penetrating through the first layer and the second layer (Figures 1 and 2) and connecting to the at least one vertical channel (Figure 5), where (e.g. claim 2) the thermal conductivity of the first layer is at least twenty times higher than the thermal conductivity of the second layer, and where (e.g. claims 11 and 14) the cover plate further comprises a thermal insulation part between the first and second layers or a thermal insulation part within the second layer.

The closest art of record (Le US 2006/0215364) discloses a heat dissipation device (Defined by 15 and 20) configured to be in thermal contact with a heat source 
While Le discloses the first and second layers as formed from a variety materials each comprising differing thermal conductivities (Paragraph 25), Le does not teach or disclose a combination of materials that would configure the first layer with thermal conductivity that is at least twenty times higher than a thermal conductivity of the second layer as recited in claim 2.  Moreover, Le does not teach or disclose providing the cover with a thermal insulation part as recited in claims 11 and 14.

The art of record also includes a wide variety of air diffusers configured for use with heat sinks such as Chen (US 2009/0303735), where Chen discloses a heat dissipation device (1) configured to be in thermal contact with a heat source (14), the heat dissipation device comprising: a heat dissipation body (114) having at least one 

The art of record (Toshiba US 2016/0282057) also discloses a heat dissipation device (10) configured to be in thermal contact with a heat source (11), the heat dissipation device comprising: a heat dissipation body (defined by 31 and 32) having at least one vertical channel (C) and configured to be in thermal contact with the heat source (Figure 2), and a cover plate (Defined by 42, 45, and 46) comprising a first layer (45) and a second layer (46) that are stacked on each other (Figure 2), where the first layer is stacked on the heat dissipation body and covers the at least one vertical channel (Figure 3), where the first layer is formed from a material having a thermal conductivity (Paragraph 37), where the second layer is formed from a material having a thermal conductivity (Paragraph 37).  While Toshiba discloses that the cover includes a thermal insulation part (42) as recited in claims 11 and 14, Toshiba does not teach or disclose the cover plate as having at least one first through hole penetrating through the first layer and the second layer and connecting to the at least one vertical channel as recited in claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0282057 discloses a heat dissipation device with an insulating cover plate.
US 2009/0303735 discloses a heat dissipation device with a cover plate.
US 2012/0160462 discloses a heat dissipation device with a cover plate.
US 2018/0164049 discloses a heat dissipation device with a cover plate.
US 2019/0357388 discloses a heat dissipation device with a cover plate
US 2013/0240189 discloses a jet impingement device with multiple layers of openings.
US 2014/0305142 discloses a heat dissipation device with insulation. 
JP 2010098004A discloses a heat dissipation device with insulation.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763      
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763